COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  Jeffrey Allen Lindsay,                         §            No. 08-18-00212-CV

                       Appellant,                §               Appeal from the

  v.                                             §             143rd District Court

  The Estate of Roy Orey Lindsay, Sr., Roy       §           of Reeves County, Texas
  A. Lindsay, Rainey L. Lindsay, Susan
  Lindsay Thomas, Joni K. Lindsay, Roy A.        §          (TC# 13-12-20542 P3137)
  ("Sonny") Lindsay, and Hanging H.
  Ranch, Inc.,                                   §

                        Appellees.               §

                                          ORDER

       Pending before the Court is Appellant’s motion for voluntary dismissal of

appeal. However, the motion does not contain a certificate of conference pursuant to Rule

10.1(a)(5) Tex.R.App.P. Therefore, the Court has determined that no action will be taken on the

motion to dismiss pending a response from the Appellees. The Appellees are ORDERED to file a

response with this Court on or before December 3, 2021.

       IT IS SO ORDERED this 23rd day of November, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.